                   Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 1 of 16


                                                                                                                                European
                                                                                                                                Journal of
                                                                                                                                Cancer
                                                 European Journal of Cancer 41 (2005) 45–60
                                                                                                                                  www.ejconline.com




               Meta-analysis of risk factors for cutaneous melanoma: II.
                                      Sun exposure
       Sara Gandini a,*, Francesco Sera b, Maria Soﬁa Cattaruzza c, Paolo Pasquini d,
               Orietta Picconi d, Peter Boyle e, Carmelo Francesco Melchi f
           a
               Department of Epidemiology and Biostatistics, European Institute of Oncology, IRCCS Via Ripamonti 435, 20141 Milan, Italy
         b
               Molecular and Nutritional Epidemiology Unit, CSPO, Scientiﬁc Institute of Tuscany, Via di San Salvi 12, 50135 Florence, Italy
                        c
                          Department of Public Health Science, University La sapienza, Piazzale Aldo Moro 5, 00185 Rome, Italy
                                    d
                                      Agency for Public Health of the Lazio Region, Via S. Costanza, 00198 Roma, Italy
                                               e
                                                 International Agency for Research on Cancer, Lyon, France
                          f
                            Istituto Dermopatico dellÕ Immacolata (IDI) IRCCS, Via dei Monti di Creta 104, 00167 Rome, Italy

                             Received 30 June 2004; received in revised form 20 September 2004; accepted 14 October 2004




Abstract

   A systematic revision of the literature was conducted in order to undertake a comprehensive meta-analysis of all published obser-
vational studies on melanoma. An extensive analysis of the inconsistencies and variability in the estimates was performed to provide
some clues about its Epidemiology. Following a systematic literature search, relative risks (RRs) for sun exposure were extracted
from 57 studies published before September 2002. Intermittent sun exposure and sunburn history were shown to play considerable
roles as risk factors for melanoma, whereas a high occupational sun exposure seemed to be inversely associated to melanoma. The
country of study and adjustment of the estimates adjuste for phenotype and photo-type were signiﬁcantly associated with the var-
iability of the intermittent sun exposure estimates (P = 0.024, 0.003 and 0.030, respectively). For chronic sun exposure, inclusion of
controls with dermatological diseases and latitude resulted in signiﬁcantly diﬀerent data (P = 0.05 and 0.031, respectively). Latitude
was also shown to be important (P = 0.031) for a history of sunburn; studies conducted at higher latitudes presented higher risks for
a history of sunburns. Role of country, inclusion of controls with dermatological diseases and other study features seemed to suggest
that ‘‘well conducted’’ studies supported the intermittent sun exposure hypothesis: a positive association for intermittent sun expo-
sure and an inverse association with a high continuous pattern of sun exposure.
Ó 2004 Elsevier Ltd. All rights reserved.

Keywords: Melanoma; Sunlight; Sunburn; Meta-analysis; Epidemiology; Review literature




1. Introduction                                                                 patterns, although many aspects of the aetiology of mel-
                                                                                anoma are not understood or are poorly quantiﬁed.
   Malignant melanoma of the skin (melanoma) is one                                The present paper describes the results of a meta-
of the few forms of cancer whose incidence and mortal-                          analysis on the cutaneous melanoma risk and ultraviolet
ity rates are rising in many parts of the world where                           sun radiations, which was included in a wider project
light-skinned populations live. The reasons for this in-                        investigating all major risk factors for melanoma [1].
crease are thought to be linked to changing sun exposure                           In 1991, the ‘‘Consensus Development Conference
                                                                                on Sunlight, Ultraviolet Radiation, and the Skin’’
  *
    Corresponding author. Tel.: +39 02 57489819; fax: +39 02
                                                                                stated that the only established exogenous causal factor
57489922.                                                                       for cutaneous melanoma in white populations is sun
   E-mail address: sara.gandini@ieo.it (S. Gandini).                            exposure [2]. Similar conclusions were reached by the

0959-8049/$ - see front matter Ó 2004 Elsevier Ltd. All rights reserved.
doi:10.1016/j.ejca.2004.10.016




                                                                   PX099-0001
             Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 2 of 16

46                                 S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60

International Association for Research on Cancer                        Sun exposure was classiﬁed as intermittent, chronic
(IARC) [3], which has reviewed in great detail the rela-             or total. Intermittent exposure indicated ‘‘an intermit-
tionship between melanoma and sun exposure and has                   tent pattern of sun exposure’’ and it was generally as-
accepted sun exposure as the main cause of cutaneous                 sessed by posing questions about speciﬁc activities that
melanoma in humans. However, complete or more con-                   would be likely to represent relatively severe intermittent
vincing answers to a number of questions on sun expo-                exposure such as recreational activities: sunbathing,
sure are still needed. Such questions include whether                water sports, and vacations in sunny places. Chronic
the pattern of sun exposure is really important and acts             exposure indicated ‘‘a continuous or more continuous
independently of the amount of sun exposure and                      pattern of sun exposure’’ and it was measured essentially
whether sunburn makes a speciﬁc contribution to the risk             entirely as occupational exposure. Total exposure was
of skin cancer. It is often diﬃcult to separate the interre-         evaluated as sun exposure of all kinds.
lations between sunburn history, sun exposure habits,                   Sunburn is an inﬂammatory reaction that arises fol-
ability to tan and other phenotypic factors. Ultraviolet             lowing acute exposure of the skin to intense solar radia-
(UV) radiation may act as both an initiator through sun-             tion. Sunburn is considered by many authors [5,7,8] a
burn, for example, and a promoter, producing naevi and               biological marker of high dose of ultraviolet radiation
having promoting action on them, as well as a possible               penetrating to the melanocytes at the base of the epider-
promoting action on other initiated melanocytes that                 mis, regardless of the degree of pigmentation in the
do not proliferate at an early stage to form naevi [4].              epidermis.
   Assessment of sun exposure has been investigated in                  In this paper, we refer to Intermittent sun exposure as
this study looking at diﬀerences in patterns of sun                  the amount of intermittent pattern of sun exposure, to
exposure and the possible association with sunburns.                 Chronic sun exposure as the amount of a more continu-
Many studies showed positive associations between                    ous pattern of sun exposure, to Total sun exposure as the
the melanoma risk and a history of sunburn, but a                    amount of sun exposure of all kinds and to Sunburns as
straightforward interpretation of this association is                the number of episodes of sunburn. Where a study pre-
complicated. In fact, many studies consider sunburn a                sented multiple measures for one or more of the four
marker of acute sun exposure [5]. Furthermore, this                  exposures categories, we chose the measure that covered
inﬂammatory reaction may represent an increased risk                 exposure for the longest period of adult life. In cases
for those with a high susceptibility rather than a direct            where, for the chosen measure, there were more than
eﬀect of the presence of sunburn. Therefore, both ques-              two levels of exposure, we used the relative risk (RR)
tions, unusually intense sun exposure and skin sensitiv-             estimates for the highest level, in order to reduce the
ity, must be considered in order to render the data                  possibility of misclassiﬁcation. When the decision about
meaningful.                                                          the most appropriate deﬁnition is not straightforward,
   Several publications have investigated sun exposure               the deﬁnition that presented the highest prevalence
in association with melanoma, producing results that                 among controls was chosen. The choice of deﬁnitions,
appear conﬂicting. In point of fact, they used diﬀerent              and of the corresponding risk estimates to be included,
methods of information ascertainment and statistical                 was evaluated in the sensitivity analysis by looking at
analyses, and considered completely diﬀerent popula-                 the inﬂuence of single studies. The choice of which mea-
tions. Furthermore, most of the evidence relevant to                 sure and which exposure to use was made independently
the eﬀects of diﬀerent patterns of sun exposure epidemi-             of knowledge of the measure and level speciﬁc RR.
ological studies and it is not easy to separate the eﬀects              Between childhood exposure and adulthood expo-
of diﬀerent patterns of exposure using epidemiological               sure, the second option was chosen because there is evi-
methods. Several methodological problems may bias                    dence that self-reported childhood exposure is less
the association between sunlight exposure and mela-                  reproducible than exposure at older ages [9]. This choice
noma risk [6]. We have carried out an in-depth explora-              was checked in the heterogeneity analysis by looking at
tion of between-study heterogeneity and possible                     the relevance of the latent period considered and at the
sources of bias searching for signiﬁcant diﬀerences in               inﬂuence of age for sunburn history.
study features, deﬁnitions adopted, characteristics of                  Thus, two further meta-analyses on sunburns in
the populations and of the types of analyses conducted.              childhood and in adulthood were carried out. To assess
                                                                     sunburn in adulthood, it was decided to include studies
                                                                     with a clear indication that experiences occurred at an
2. Patients and methods                                              adult age (>19 years of age). ‘‘Childhood’’ was deﬁned
                                                                     as considering subjects of no more than 15 years of
2.1. Deﬁnition of outcome and exposures                              age. Weinstock et al. [8] was not included in this sub
                                                                     group analysis because the age period considered was
   The outcome of this systematic meta-analysis was his-             ‘‘15–20 years’’ and it was not coherent with the other
tologically conﬁrmed melanoma.                                       deﬁnitions of childhood sunburns.




                                                         PX099-0002
            Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 3 of 16

                                   S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60                             47

   Those who do not suﬀer when lying in the sun are                  melanoma in childhood is very rare. In addition, the
likely to spend more time doing so, therefore an analysis            mean age of the population in the other studies is
looking at sun exposure without adequate adjustment                  around 50 years. Moreover, childhood melanoma very
for the sun sensitivity factors, skin pigmentation and               often arises in giant naevus with a diﬀerent pathology.
tendency to burn will underestimate the true relation-               Children with Xeroderma Pigmentosa [22] have com-
ship. Such adjusted measures were used instead of mea-               pletely diﬀerent risk factors, that are mainly genetic
sures adjusted for factors that could themselves be                  [20]. Chen et al. [23] was not included for the calculation
related to sun exposure, such as the number of naevi.                of the main pooled estimates because it was not possible
As was seen in the previous meta-analysis on naevi [1]               to extract an estimate that was not adjusted for naevi. A
the melanoma risk is strongly related to the number of               further pooled estimate that included fully adjusted esti-
naevi, which are increased in individuals with high levels           mates was calculated to evaluate this decision.
of sun exposure. Thus, naevi may lie in the causal path-                Inclusion and exclusion of single studies was evalu-
way between sun exposure and melanoma and in this                    ated in the sensitivity analysis to investigate their inﬂu-
case, the adjustment for naevi would not be appropriate              ence on the pooled results and to exclude potential
because it would decrease the true association [10]. The             biases. Wide inclusion criteria were chosen in order to
mechanism for the association between sun exposure                   start from the premise of using as much data as possible.
and melanoma may be related to the induction and/or                  This allowed us more data to investigate the possible
transformation of naevi. In addition the number of nae-              heterogeneity, the key issue of this meta-analysis.
vi could be considered as a potential confounder. There
is no consensus on this issue, but we decided to treat the           2.2.2. Extraction and uniﬁcation of the data
number of naevi not as confounders, but as intermedi-                   A questionnaire was developed to collect all of the
ates. The estimates adjusted for demographic factors,                important information about each study, as described
such as age and gender, and baseline characteristics,                in the previous paper on naevi. Data on the deﬁnitions
such as ethnic origin, skin pigmentation and inherent                of diﬀerent patterns of sun exposure, on latent periods,
tendency to burn or tan easily, were favoured instead                on the inclusion of controls with dermatological dis-
of measures adjusted for factors which themselves could              eases, on percentages of subjects with fair phototype in
be related to sun exposure, such as the number of naevi.             cases and controls and data on latitude were also col-
In the sensitivity analysis, this choice has been evalu-             lected for this study. Studies conducted in several diﬀer-
ated. A heterogeneity analysis looking at the inﬂuence               ent populations at substantially diﬀerent latitudes were
of adjustment was carried out on the fully adjusted                  not included in the heterogeneity analysis which evalu-
estimates.                                                           ated latitude.
                                                                        The distinction among the various measures of RR
2.2. Data sources and search strategy                                (e.g., odds ratio (OR), rate ratio and risk ratio) was ig-
                                                                     nored assuming that melanoma is a rare disease. Conse-
2.2.1. Selection of articles                                         quently, every measure of association was translated
   Data searches and the search strategy were conducted              into log relative risk and corresponding variance with
on Medline (National Library of Medicine, Bethesda,                  the formula proposed by Greenland in [24]. Where all
USA) using the PubMed interrogation interface and                    the published estimates were adjusted for naevi, a crude
EMBASE (Elsevier Science, Amsterdam, Holland)                        estimate from published raw data was calculated. Statis-
using OVID, as in the meta-analysis on naevi count.                  tical methods to extract the estimates from the articles
The reference lists of the retrieved articles and preceding          were described in the previous paper on naevi.
reviews [11–18] on the topic were also checked. No lan-                 Most results were for all subjects, combining the gen-
guage or time restrictions were applied.                             ders; some of them presented results separately for wo-
   Inclusion criteria were developed for the selection of            men and men with no combined data. They were used
all relevant articles, as described in the previous paper            in that form, producing a number of independent data-
on naevi, including original independent papers that                 sets higher than the number of studies included in the
provided the necessary information to calculate the                  meta-analysis.
estimates.
   Furthermore, it was essential that the populations                2.2.3. Data analysis strategy
studied were homogeneous, at least regarding the main                   The summarised RR was estimated by pooling the
risk factors for melanoma. Thus, studies did not include             study-speciﬁc estimates using the classical ﬁxed eﬀects
only cases of palms, plantar foot and vulva, since a dis-            and random eﬀects models. The homogeneity of the ef-
tinct aetiology for such non sun-exposed sites is sug-               fects across studies was assessed using the large sample
gested [19]. Studies [20,21] conducted exclusively on                test based on the v2 statistic [24,25]. As described in the
young subjects (aged less than 19 years) with melanoma               previous paper on naevi, sub-group analyses and analy-
were excluded because they were few in number and                    sis of variance models were carried out to investigate




                                                         PX099-0003
             Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 4 of 16

48                                 S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60

between-study heterogeneity. P-values, indicating the




                                                                                                                                                                     Sunburn
signiﬁcance of factors investigated, were obtained with




                                                                                                                                                                                                       Yes
                                                                                                                                                                                                       Yes

                                                                                                                                                                                                              Yes

                                                                                                                                                                                                                    Yes
                                                                                                                                                                                                                    Yes
                                                                                                                                                                                                                    Yes


                                                                                                                                                                                                                                      Yes
                                                                                                                                                                                                                                      Yes
analysis of variance models. A sensitivity analysis was
conducted to evaluate the inclusion criteria and inﬂuence
of the individual studies. Publication bias was investi-




                                                                                                                                                                     Sun exp.
                                                                                                                                                                     Chronic
gated by funnel-plot-based approaches to verify whether




                                                                                                                                                                                           Yes
                                                                                                                                                                                           Yes
                                                                                                                                                                                           Yes
                                                                                                                                                                                           Yes
                                                                                                                                                                                           Yes

                                                                                                                                                                                                             Yes
                                                                                                                                                                                                             Yes
                                                                                                                                                                                                             Yes

                                                                                                                                                                                                                          Yes
                                                                                                                                                                                                                          Yes
                                                                                                                                                                                                                          Yes
                                                                                                                                                                                                                          Yes
                                                                                                                                                                                                                          Yes
it might aﬀect the validity of the estimates. P-values for
the ﬁt of the funnel plot in the sensitivity analysis pub-
lished by Copas and Shi [26], P-values for the rank cor-




                                                                                                                                                                     Intermittent
relation test proposed by Begg (SpearmanÕs q values)




                                                                                                                                                                     Sun exp.
[27] and P-values for EggerÕs weighted-linear regression




                                                                                                                                                                                                 Yes


                                                                                                                                                                                                       Yes
                                                                                                                                                                                                       Yes

                                                                                                                                                                                                              Yes

                                                                                                                                                                                                                    Yes

                                                                                                                                                                                                                          Yes

                                                                                                                                                                                                                                Yes
method are presented [28].




                                                                                                                                                                     Total sun exp.
3. Results

3.1. Literature selection and study characteristics




                                                                                                                                                                                           Yes




                                                                                                                                                                                                             Yes
                                                                                                                                                                                                             Yes
                                                                                                                                                                                                             Yes

                                                                                                                                                                                                                          Yes


                                                                                                                                                                                                                                      Yes
                                                                                                                                                                                                             –
   Four hundred and thirty-eight articles were retrieved




                                                                                                                                                                     controls
from MEDLINE. Of those, 83 articles were identiﬁed as




                                                                                                                                                                     Source




                                                                                                                                                                                           Other
                                                                                                                                                                                           Hosp
                                                                                                                                                                                           Hosp


                                                                                                                                                                                           Hosp




                                                                                                                                                                                           Hosp

                                                                                                                                                                                           Hosp


                                                                                                                                                                                           Hosp
                                                                                                                                                                                           Hosp
                                                                                                                                                                                           Hosp
potentially suitable for meta-analysis; of those, 57 were




                                                                                                                                                                                           Pop

                                                                                                                                                                                           Pop

                                                                                                                                                                                           Pop
                                                                                                                                                                                           –
                                                                                                                                                                                           –


                                                                                                                                                                                           –




                                                                                                                                                                                           –
identiﬁed as fulﬁlling the inclusion criteria. An overview
of the studies included in the selected group (for a total


                                                                                                                                                                     Source
of 38.671 cases) is given in Table 1. Thirty-two studies




                                                                                                                                                                                           Hosp
                                                                                                                                                                                           Hosp


                                                                                                                                                                                           Hosp
                                                                                                                                                                                           Hosp


                                                                                                                                                                                           Hosp

                                                                                                                                                                                           Hosp


                                                                                                                                                                                           Hosp
                                                                                                                                                                                           Hosp
                                                                                                                                                                                           Hosp
                                                                                                                                                                     cases




                                                                                                                                                                                           Pop

                                                                                                                                                                                           Pop

                                                                                                                                                                                           Pop
were carried out in European countries, 19 in North




                                                                                                                                                                                           –
                                                                                                                                                                                           –


                                                                                                                                                                                           –




                                                                                                                                                                                           –
America, 2 in Australia, 1 in New Zealand, 1 in Argen-
tina, 1 in Brazil and 1 in Israel. We included 5 cohort
                                                                                                                                                                     N Controls

studies (all dealing with chronic sun exposure), 51




                                                                                                                                                                                                              2630458a
                                                                                                                                                                                           1037




                                                                                                                                                                                                                 1577
                                                                                                                                                                                            131


                                                                                                                                                                                                       113
                                                                                                                                                                                                       107

                                                                                                                                                                                                                  595
                                                                                                                                                                                                                  521
                                                                                                                                                                                                                  183

                                                                                                                                                                                                                  507


                                                                                                                                                                                                                  205
                                                                                                                                                                                                                  139
                                                                                                                                                                                                                   83
case-control studies and 2 nested case-control studies.
   For total sun exposure, 13 eligible independent case-
control studies and 15 datasets were available. This was
                                                                               Features of the studies, on sun exposure and melanoma included in the meta-analysis




because Graham et al. [29] and Fears et al. [30] pre-
                                                                                                                                                                     N cases




sented estimates separately for gender. Thirty-four inde-
                                                                                                                                                                                           1398




                                                                                                                                                                                           4706
                                                                                                                                                                                            315

                                                                                                                                                                                            113
                                                                                                                                                                                            111
                                                                                                                                                                                            501
                                                                                                                                                                                            595
                                                                                                                                                                                            404
                                                                                                                                                                                            183

                                                                                                                                                                                            507

                                                                                                                                                                                            268
                                                                                                                                                                                            103
                                                                                                                                                                                            121
                                                                                                                                                                                             79
                                                                                                                                                                                             78




                                                                                                                                                                                             83
pendent studies provided information on the association
between melanoma and intermittent exposure to UV
                                                                                                                                                                     Type study




radiations, in terms of a speciﬁc recreational or vacation
exposure. Forty papers were identiﬁed concerning the
association between melanoma and chronic sun expo-
                                                                                                                                                                                           CC
                                                                                                                                                                                           CC


                                                                                                                                                                                           CC
                                                                                                                                                                                           CC

                                                                                                                                                                                           CC
                                                                                                                                                                                           CC
                                                                                                                                                                                           CC
                                                                                                                                                                                           CC
                                                                                                                                                                                           CC

                                                                                                                                                                                           CC
                                                                                                                                                                                           CC
                                                                                                                                                                                           CC
                                                                                                                                                                                           Co
                                                                                                                                                                                           Co


                                                                                                                                                                                           Co




                                                                                                                                                                                           Co
sure: 34 independent case-control studies, plus 1 nested
case-control study and 5 cohort studies. Two of them
                                                                                                                                                                                           New Zealand




(Osterlind et al. [31] and Pion et al. [32]) presented esti-
                                                                                                                                                                                           Australia

                                                                                                                                                                                           Australia




mates separately for each gender. Thus, we arrived at 42
                                                                                                                                                                                           Scotland
                                                                                                                                                                     Country



                                                                                                                                                                                           Norway




                                                                                                                                                                                           Canada




                                                                                                                                                                                           Sweden




eligible independent datasets for chronic sun exposure.
                                                                                                                                                                                           USA




                                                                                                                                                                                           USA


                                                                                                                                                                                           USA




                                                                                                                                                                                           USA
                                                                                                                                                                                           Italy
                                                                                                                                                                                           UK
                                                                                                                                                                                           UK




                                                                                                                                                                                           UK


                                                                                                                                                                                           UK




Thirty-four independent papers investigated the associa-
tion between melanoma and sunburn. The datasets to-
talled 35 because Mackie et al. [33] presented estimates
                                                                                                                                                                     Publication




separately for gender.
                                                                                                                                                                                           1969
                                                                                                                                                                                           1979
                                                                                                                                                                                           1980
                                                                                                                                                                                           1981
                                                                                                                                                                                           1982
                                                                                                                                                                                           1983
                                                                                                                                                                                           1984
                                                                                                                                                                                           1984
                                                                                                                                                                                           1985
                                                                                                                                                                                           1985
                                                                                                                                                                                           1986
                                                                                                                                                                                           1986
                                                                                                                                                                                           1986
                                                                                                                                                                                           1987
                                                                                                                                                                                           1987
                                                                                                                                                                                           1987
                                                                                                                                                                     year




3.2. Total sun exposure

   ORs extracted from the included papers were plotted,
                                                                                                                                                                                           Cristofolini M. [76]
                                                                                                                                                                     First author [Ref.]




                                                                                                                                                                                           MacKie RM. [68]




                                                                                                                                                                                           Holman CD. [57]
                                                                                                                                                                                           Elwood JM. [71]


                                                                                                                                                                                           Elwood JM. [73]




with their conﬁdence intervals (CIs) and weights (Fig.
                                                                                                                                                                                           Cooke KR. [70]
                                                                                                                                                                                           Gellin GA. [54]




                                                                                                                                                                                           Graham S. [48]




                                                                                                                                                                                           Vagero D. [74]


                                                                                                                                                                                           Holly EA. [77]
                                                                                                                                                                                           Bell CMJ. [75]
                                                                                                                                                                                           Lee JAH. [67]
                                                                                                                                                                                           Klepp O. [66]




                                                                                                                                                                                           Green A. [72]
                                                                                                                                                                                           Lew RA. [69]
                                                                                                                                                                                           Beral V. [39]




1(a)). A random eﬀects model was adopted because
there was signiﬁcant heterogeneity between the pub-
                                                                               Table 1




lished estimates (v2 = 68.14 with 14 degrees of freedom
(d.f.)). The ﬁnal pooled RR (RR = 1.34 with 95% CI:




                                                        PX099-0004
                                         Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 5 of 16

Osterlind A. [78]                      1988            Denmark                  CC              474              926          Pop          Pop                          Yes         Yes        Yes
Garbe C. [79]                          1989            Germany                  CC              200              200          Hosp         Hosp                                     Yes
MacKie RM. [80]                        1989            UK                       CC              280              280          Pop          Hosp                                                Yes
Weinstock MA. [81]                     1989            USA                      N CC            130              300          Pop          Pop                                                 Yes
Beitner H. [82]                        1990            Sweden                   CC              523              505          Hosp         Pop                          Yes         Yes        Yes
Dubin N. [83]                          1990            USA                      CC              289              527          Hosp         Hosp              Yes        Yes         Yes        Yes
Elwood JM. [84]                        1990            UK                       CC              195              195          Pop          Hosp                                                Yes
Grob JJ. [85]                          1990            France                   CC              207              295          Hosp         Pop               Yes        Yes         Yes        Yes
Weiss J. [86]                          1991            Germany                  CC              204              200          Hosp         Hosp                         Yes         Yes
Zaridze D. [87]                        1992            Russia                   CC               96               96          Hosp         Visit to h.                  Yes
Dunn-Lane J. [88]                      1993            Ireland                  CC              100              100          Hosp         Hosp                         Yes         Yes        Yes
Herzfeld PM. [55]                      1993            USA                      CC              324              415          Pop          Pop                          Yes         Yes
Nelemans PI. [89]                      1993            Netherlands              CC              141              183          Pop          Pop                          Yes         Yes        Yes
Autier, P. [90]                        1994            Belg, Fr, Germ           CC              420              447          Hosp         Neigh.                       Yes         Yes        Yes




                                                                                                                                                                                                      S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60
Pion IA. [91]                          1994            USA                      N CC           2799             8377          Pop          Pop                                      Yes
Westerdahl J. [92]                     1994            Sweden                   CC              400              640          Pop          Pop                          Yes         Yes        Yes
White E. [58]                          1994            USA                      CC              256              273          Pop          Pop               Yes                    Yes
Goodman KJ. [93]                       1995            USA                      CC             3527            53129          Pop          Pop                                      Yes
Holly EA. [94]                         1995            USA                      CC              452              930          Pop          Pop                          Yes         Yes        Yes
Chen YT. [95]                          1996            USA                      CC              548              494          Pop          Pop                          Yes         Yes        Yes
Fritschi L. [96]                       1996            Canada                   CC              103              533          Pop          Pop                          Yes
Rodenas JM. [97]                       1996            Spain                    CC              105              138          Hosp         Visit to h.       Yes        Yes         Yes        Yes
Dabkowsk U. [98]                       1997            Poland                   CC               74              300          Hosp         Pop               Yes                               Yes
Freedman DM. [99]                      1997            USA                      CC            12156            23845          Pop          Pop                                      Yes
Moore DH. [100]                        1997            USA                      CC               69               69          Pop          Pop                          Yes                    Yes
Lock-Andersen J. [101]                 1998            Denmark                  CC              168              176          Hosp         Pop                          Yes         Yes
Wolf P. [102]                          1998            Austria                  CC              193              319          Hosp         Hosp                         Yes         Yes        Yes
Zanetti R. [103]; Rosso, S. [104]      1992,98         Italy                    CC              260              416          Pop          Pop                          Yes         Yes        Yes
Carli P. [105]                         1999            Italy                    CC              131              174          Hosp         Pop                          Yes         Yes        Yes
Tabenkin H. [106]                      1999            Israel                   CC              168              325          Pop          Pop                          Yes         Yes
Walter SD. [107]                       1999            Canada                   CC              583              608          Pop          Pop                          Yes         Yes
Mastrangelo G. [108]                   2000            Italy                    CC               99              104          Hosp         Pop                          Yes
Naldi L. [109]                         2000            Italy                    CC              542              538          Hosp         Hosp                         Yes                    Yes
Hakansson N. [110]                     2001            Sweden                   Co              525           323860a         –            –                                        Yes
Kaskel P. [111]                        2001            Germany                  CC              271              271          Hosp         Hosp                         Yes         Yes        Yes
Landi MT. [112]                        2001            Italy                    CC              183              179          Hosp         Pop+hosp                     Yes         Yes        Yes
Loria D. [113]                         2001            Argentina                CC              101              249          Hosp         Hosp                         Yes         Yes        Yes
Pfahlberg A. [114]                     2001            7 Europ countries        CC              603              627          Pop          Pop                                                 Yes
Shors AR. [53]                         2001            USA                      CC              386              727          Pop          Pop               Yes                               Yes
Bakos L. [115]                         2002            Brasil                   CC              103              206          Hosp         Hosp                                                Yes
Fears TR. [30]                         2002            USA                      CC              718              945          Hosp         Hosp              Yes
  a
     Cohort size: Pop, population; Hosp, hospital; CC, case-control; Co, Cohort; NCC, nested case-control. (1) Only one arm; (2) only back; Bel, Fr, Ger: Belgium, France and Germany; Visit to h.:
visitors to hospitals; neigh., neighbours. Exp, exposure; USA, United States of America; UK, United Kingdom.




                                                                                                                                                                                                      49
                                                                                          PX099-0005
               Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 6 of 16

50                                       S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60




Fig. 1. (a) Relative risk (RR) estimates and 95% conﬁdence intervals (CIs) for the melanoma risk and total sun exposure. (b) RR estimates and 95%
CI for the melanoma risk and intermittent sun exposure. (c) RR estimates and 95% CIs for the melanoma risk and chronic sun exposure. (d) RR
estimates and 95% CIs for the melanoma risk and sunburn history. (CIs were calculated using SE(log RR) estimated from published CI with the
formula proposed by Greenland in [24].)




1.02, 1.77) suggested a slightly signiﬁcant association be-                v = 26.62, d.f. = 7 and P < 0.001); whereas studies pub-
tween the total UV radiation and the risk of melanoma.                     lished before 1990, indicated a lower risk (RR = 0.92
   Looking at all possible factors that may have induced                   and 95% CI: 0.59; 1.42; v = 20.77, d.f. = 6 and
diﬀerences in outcomes, not due to sampling variation,                     P = 0.002) than the studies published later.
sub-group analysis showed that heterogeneity within                            Regarding the type of study, it was seen that the eight
subgroups of studies remained signiﬁcant. However,                         studies with controls not drawn from hospitals showed
from meta-regression, it was seen that ‘‘publication                       higher and more precise values compared with studies
year’’ signiﬁcantly (P = 0.05) explained some of the be-                   with hospital-based controls. The pooled RR for studies
tween-study heterogeneity. From Fig. 2, it can be seen                     with controls not drawn from hospitals indicated a
that studies published after 1990, showed an increased                     slightly signiﬁcant risk for total sun exposure
signiﬁcant RR (RR=1.75 and 95% CI: 1.31; 2.35;                             (RR = 1.70; 95% CI: 1.07; 2.71; v = 36.09, d.f. = 7 and




                                                               PX099-0006
            Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 7 of 16

                                  S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60                         51




                                                        Fig. 1 (continued)




P < 0.001). In the subgroup of studies with hospital-               estimate signiﬁcantly (RR = 1.34 with 95% CI: 1.04,
based controls, the eﬀect of total sun exposure disap-              1.73; v = 68.39, d.f. = 16 and P < 0.001).
peared completely (RR = 1.07 with 95% CI: 0.75, 1.53;                  Investigation of the funnel plot with Copas and Shi
v = 28.58, d.f. = 6 and P < 0.001).                                 methods gave no indication of publication bias. Similar
   The choice to exclude from the meta-analysis esti-               results were obtained with BeggÕs method (P = 0.46) and
mates adjusted for naevi was investigated and a new                 linear regression analysis on the funnel plot (EggerÕs
analysis was carried out including all RRs adjusted for             method) (P = 0.780).
the maximum number of confounders. The results
(RR = 1.41 with 95% CI: 1.05, 1.88; v = 62.59,                      3.3. Intermitted sun exposure
d.f. = 14 and P < 0.001) were quite similar to the ﬁnal
RR calculated on estimates not adjusted for naevi. Sim-                Estimates included for the calculation of the ﬁnal
ilarly, the inclusion of the papers [21,34] analysing mel-          pooled RR were plotted in Fig. 1(b); as can be seen
anoma in children did not change the ﬁnal pooled                    there was reasonably consistent evidence for a positive




                                                        PX099-0007
              Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 8 of 16

52                                      S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60




Fig. 2. Box and Whisker plots of Ln(RR) for Melanoma risk factors by heterogeneity factors. High incidence countries: Australia, USA, Canada or
UK.




association between intermittent sun exposure and mela-                   exposure. Pooled RR of estimates adjusted for pheno-
noma. The random eﬀects model gave an indication of a                     type was 2.35 (95% CI: 1.78, 3.09) and for phototype
signiﬁcant risk: RR = 1.61 (95% CI: 1.31; 1.99).                          was 2.35 (95% CI: 1.78, 3.09) and for phototype was
   A considerable between-study heterogeneity was                         2.32 (95% CI: 1.55, 3.49). The pooled RRs of unadjusted
found (v2 = 182.32 with 32 d.f. and P < 0.001). The var-                  estimates for phenotype and unadjusted estimates for
iation in ORs and RRs was likely to be related to many                    phototype were much lower (RR = 1.18 with 95% CI:
factors and it is probable that the considerable diversity                0.94, 1.51 for phenotype and RR = 1.30 with 95% CI:
among the deﬁnitions of intermittent sun exposure                         1.06, 1.61 for phototype; see Fig. 2).
played an important role. Meta-regression indicated                          As mentioned previously in the inclusion criteria sec-
that factors related to ‘‘country’’ and ‘‘adjustment for                  tion, Chen et al. [23], which published only estimates ad-
phenotype and/or photo-type’’ were statistically signiﬁ-                  justed for naevi, was not included in the calculation of
cant (P = 0.024, 0.003 and 0.030, respectively) in                        the main pooled estimate. A further pooled estimate that
explaining the between-study heterogeneity. Two-factor                    included all fully adjusted estimates was calculated to
interactions were non-signiﬁcant.                                         evaluate the inﬂuence of this adjustment. The pooled
   The pooled estimate (RR = 1.14, 95% CI: 0.90, 1.44,                    estimate was very close to the previous pooled RR
with v2 = 38.9, d.f. = 12 P < 0.001) in the subgroup of                   (RR = 1.59 and 95% CI: 1.30, 1.93; v = 167.13,
studies coming from Australia, the United Sates of                        d.f. = 33 and P < 0.001).
America (USA), Canada or the United Kingdom                                  Similarly, when we included the papers [21,34] analy-
(UK) was signiﬁcantly lower (P = 0.024; see Fig. 2) than                  sing melanoma in children, the ﬁnal pooled estimate did
the one obtained for the other countries (RR = 2.08,                      not change signiﬁcantly (RR = 1.62 with 95% CI: 1.31,
95% CI: 1.55, 2.78, with v2 = 107.8, d.f. = 19 and                        1.99; v = 182.40, d.f. = 33 and P < 0.001).
P < 0.001). The pooled RRs of the subgroups of esti-                         Looking at the funnel plot, the Copas and Shi method
mates, adjusted for phenotype and phototype, indicated                    gave no indication of publication bias for intermittent sun
a signiﬁcantly higher (P = 0.003 and 0.03 for phenotype                   exposure. Similar results were obtained with BeggÕs
and phototype, respectively) risk for intermittent sun                    method (P = 0.183) and linear regression analysis on the




                                                              PX099-0008
             Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 9 of 16

                                      S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60                            53

funnel plot (EggerÕs method) (P = 0.066). The ‘‘Trim and                sure and melanoma (P = 0.031) (Fig. 3). Latitude was
ﬁll’’ analysis suggested that the number of missing studies             calculated for 32 of 42 studies by looking at the city,
may be 6 and their inclusion would lead to a slightly lower             where the study was conducted, whereas for studies per-
pooled estimate (RR = 1.29; 95% CI: 1.03, 1.62).                        formed on whole regions, the average latitude was con-
                                                                        sidered. The pooled RR of the 32 studies was similar to
3.4. Chronic sun exposure                                               those calculated on whole group (RR = 0.98; 95% CI:
                                                                        0.85,1.12).
   ORs and RRs, with their CIs are plotted in Fig. 1(c).                    There were some studies that presented diﬀerent de-
As can be seen, there were several studies that presented               signs: Cooke et al. [35], Vagero et al. [36], Goodman
estimates lower than 1, indicating an inverse association               et al. [37], Lee and Strickland [38], Beral and Robinson
with chronic sun exposure. However, the CIs very often                  [39] and Freedman et al. [40]. Four of them also had big
included 1, showing a non-signiﬁcant estimate. Even if                  weights with a vast quantity of cases and controls.
there was a problem of heterogeneity (v2 = 96.06, with                  GoodmanÕs paper [37] compared incidence cases of mel-
41 d.f. and P < 0.001), a general suggestion of a slight in-            anoma, recorded by population-based registries, to inci-
verse association emerged from the analysis, but this was               dence cases of all other forms of registered cancers, with
non-signiﬁcant. The pooled RR, obtained from the ran-                   respect to declared occupation. BeralÕs [39] and LeeÕs
dom eﬀects model, was: RR = 0.95 (95% CI: 0.87; 1.04).                  [38] papers compared incidence cases and mortality of
   Even if heterogeneity within subgroups remained sig-                 melanoma, respectively, recorded by population-based
niﬁcant, results from meta-regression indicated that two                registries, to expected cases based on rates of the na-
study features were statistically signiﬁcant in explaining              tional employed population with exposure deﬁned with
the variability between studies: these were ‘‘inclusion of              the census (1971). CookeÕs paper [35] compared ob-
controls with dermatological diseases’’ and ‘‘latitude’’.               served and expected number of incidence cases for sev-
Two-factor interaction was non-signiﬁcant.                              eral occupational unit groups, in the New Zealand
   In Fig. 2, a plot presents studies with the indication of            cancer registry. FreedmanÕs paper [40] compared deaths
inclusion of controls with dermatological diseases. As                  from melanoma with non-cancer deaths, drawn from a
can be seen, the 6 studies, in which it was stated that                 database supported by two American national health
these subjects had been included, all showed positive                   institutes. Potential sunlight exposure was assessed by
Ln(RR). The pooled RR of the 26 studies that did not                    usual occupation recorded on the death certiﬁcate. Vag-
include controls with dermatological diseases                           eroÕs paper [36] presented an analysis based on incidence
(RR = 0.87; 95% CI: 0.74, 1.02; v2 = 55.75, d.f. = 25                   cases obtained from an extended Swedish cancer regis-
and P = 0.001) was signiﬁcantly (P = 0.05) lower than                   try, created from a linkage of the Swedish Cancer Reg-
the RR of the studies that declared to have included                    istry to the population census. For each case, census
them (RR = 1.29; 95% CI: 1.06, 1.57). For this latter                   information, such as occupation was known. Their de-
sub-group of studies, the ﬁxed eﬀects model was used                    sign was very diﬀerent from the others and the informa-
because there was no indication of signiﬁcant heteroge-                 tion about sun exposure and inclusion of controls with
neity (v = 6.45, d.f. = 5 and P = 0.26). Meta-regression                problems was not particularly detailed; thus, a further
indicated that another characteristic explaining variabil-              analysis was conducted to investigate their inﬂuence
ity among the estimates was latitude: at higher latitudes,              on the results. After their exclusion, results were found
we had a greater association between chronic sun expo-                  to be very similar to the previous ones (RR = 0.96;
                                                                        95% CI: 0.84, 1.09); the heterogeneity v2 test remained
                                                                        highly signiﬁcant (v = 82.12, d.f. = 35 and P < 0.001).
                                                                            The choice to exclude the estimates adjusted for naevi
                                                                        from the meta-analysis was evaluated and a new analysis
                                                                        was conducted including RRs adjusted for the maxi-
                                                                        mum number of confounders, including naevi. The
                                                                        pooled RR on the fully adjusted estimates did not
                                                                        change signiﬁcantly: RR = 0.96 (95% CI: 0.87, 1.04),
                                                                        with a highly signiﬁcant between-study heterogeneity
                                                                        (v = 109.51, d.f. = 41 and P < 0.001).
                                                                            No indication of publication bias was found.

                                                                        3.5. Sunburn history

                                                                          Estimates, included for the calculation of the ﬁnal
                                                                        pooled RR, were plotted in Fig. 1(d). All of the esti-
       Fig. 3. Ln(RR) of chronic sun exposure by latitude.              mates (except for Zanetti et al. [103], which was close




                                                             PX099-0009
           Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 10 of 16

54                                S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60

to 1) were greater than 1 indicating sunburn history as                 Two studies are worth noting MacKie et al. [33],
an important risk factor. Even if the lowest limits of              which presented a very high-risk estimate (for men
the CIs were not all above 1, there was reasonable con-             RR = 9.30 95%; CI: 2.39; 24.95), and Autier and Dore
sistent evidence for a positive association between sun-            [43], which showed a considerable weight (w = 46). A
burns and melanoma. The random eﬀects model gave                    further meta-analysis was carried out without the data
an indication of a highly signiﬁcant eﬀect (RR = 2.03;              from MacKie (males estimates) and Autier, but there
95% CI: 1.73, 2.37).                                                was no considerable reduction in the between-study het-
   Between-study heterogeneity was highly signiﬁcant                erogeneity (v = 71.4 with 30 d.f. and P < 0.001) and the
(v2 = 84.83 with d.f. = 32 and P < 0.001). Meta-regres-             ﬁnal risk estimate did not change signiﬁcantly: pooled
sion indicated that characteristics explaining variability          RR = 2.00 with 95% CI (1.71; 2.35).
among the estimates were latitude and percentage of                     When the fully adjusted estimates were considered,
fair-skinned people in controls: at higher latitudes and            Chen et al. [23] and Green et al. [44], which presented
also in studies where the percentage of fair-skinned peo-           estimates adjusted for naevi, were included in the analy-
ple in controls was higher, there was a greater associa-            sis. The pooled RR was lower, but not appreciably dif-
tion between sunburns and melanoma. Studies carried                 ferent from that obtained in the main analysis
out in countries at latitudes of 50 and above presented             (RR = 1.80; 95% CI: 1.57; 2.07; v2 = 71.52 with 34 d.f.
higher risk for sunburns than the ones conducted in                 and P < 0.001). Once more, with the inclusion of the 2
countries at latitudes below 50 (Fig. 2, P = 0.036). The            studies [21,34] analysing melanoma in children, the ﬁnal
overall average latitude was 46 (standard error                     pooled estimate did not change considerably
(SE) = 1.6). The pooled estimates were much higher                  (RR = 2.02; 95% CI: 1.73–2.34; v = 84.85, 34 d.f. and
for the studies at higher latitudes (RR = 2.54; 95% CI:             P < 0.001).
1.99, 3.24; v = 19.51 with d.f. = 11 and P = 0.05) sug-                 For sunburn in childhood, even if the v2 test showed
gesting a higher risk for melanoma due to sunburns.                 signiﬁcant between-study heterogeneity (v2 = 72.75,
However, for the studies carried out at lower latitudes,            d.f. = 18 and P < 0.001), there was convincing consistent
the pooled estimate still indicated a signiﬁcant associa-           evidence for a positive association with melanoma. The
tion between melanoma and sunburns (RR = 1.91;                      random eﬀects model gave an indication of a signiﬁcant
95% CI: 1.58, 2.31; with v = 34.61, d.f. = 16 and                   risk: RR = 2.24 (95% CI: 1.73; 2.89). The 17 studies that
P = 0.004). Consistently, in the 22 studies where it was            showed RRs for events in adults suggested a slight
possible to calculate the percentage of fair-skinned peo-           reduction in the risk compared with sunburn in children
ple in the controls, we observed a positive association             (RR = 1.92 95%; CI: 1.55; 2.37; with v = 35.81, d.f. = 16
with melanoma risk by sunburns (meta-regression                     and P = 0.003). We also calculated a further pooled RR
model: b = 0.01, SE = 0.005, P-value = 0.067).                      considering the 19 studies that presented an estimate for
   As lentigo maligna melanoma is strongly associated               sunburns in ‘‘all life’’ and we found an intermediate va-
with chronic sun exposure, and acral lentiginous mela-              lue (RR = 2.08 95%; CI: 1.70; 2.55; with v = 45.11,
noma occurs on non-sun-exposed sites, their inclusion               d.f. = 18 and P = 0.001).
could modify the risk estimates for intermittent sun                    To conduct an evaluation of the inﬂuence of age on
exposure and sunburns [42]. When we studied the v2                  more comparable estimates, a further analysis was car-
tests for the sub group of studies, which did not include           ried out using 15 studies that published both estimates,
acral or lentigo melanomas, we could see that the heter-            in childhood and adulthood. In 9 of the 15 studies, the
ogeneity analysis was no longer signiﬁcant (v2 = 10.32              estimates were higher in childhood than in adulthood.
with d.f. = 6 and P = 0.11). However, the pooled RR                 The pooled RR for sunburns in childhood was slightly
was very similar to the previous overall pooled estimate            higher than the pooled RR for sunburns in adulthood
(RR = 2.21 95% CI: 1.59; 3.08). Looking at other fea-               (RR = 1.99, 95% CI: 1.45; 2.74, with v = 52.39,
tures, typical of well conducted studies, we could ob-              d.f. = 14 and P < 0.001 and RR = 1.53, 95% CI: 1.26;
serve that in the sub-group of studies that used                    1.86, with v = 28.68, d.f. = 14 and P = 0.01, for child-
blinding for the interviewers, the v2 test was no longer            hood and adulthood, respectively), but meta-regression
signiﬁcant (v2 = 11.24 with d.f. = 10 and P = 0.34) and             showed a non-signiﬁcant diﬀerence among the estimates
the pooled RR was still highly signiﬁcant (RR = 1.79                of the two groups (P = 0.182).
95% CI: 1.50; 2.11). As could be seen for these sub-                    The funnel plot showed a clear asymmetry that sug-
groups of studies, the pooled estimates were signiﬁcantly           gested a possible problem of publication bias for the
greater than one, suggesting a signiﬁcant positive associ-          main analysis on sunburns. Rank correlation analysis
ation with melanoma, and there was no indication of                 (BeggÕs method) of the funnel plot, indicated that smal-
heterogeneity. These considerations conﬁrmed sunburn                ler studies tended to report a greater RR than larger
history as an important risk factor and suggest that                studies (P = 0.002). Similarly, linear regression analysis
blinding and histological type may be important study               (EggerÕs method) also indicated a general trend towards
characteristics inﬂuencing the variability of the results.          asymmetry of the funnel plot (P = 0.001). The ‘‘Trim




                                                        PX099-0010
            Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 11 of 16

                                   S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60                             55

and ﬁll’’ analysis suggested that the number of missing              tailed interview techniques. However, these types of
studies may be 8 and their inclusion would lead to a                 studies have the major disadvantage that the informa-
slightly lower pooled estimate (RR = 1.73; 95% CI:                   tion collected concerned events which have occurred in
1.47, 2.04). Investigating publication bias with the sensi-          the past. Retrospective assessment of sun exposure im-
tivity analysis proposed by Copas and Shi [45], a quite              plies there is the potential for signiﬁcant recall bias: if
strong positive trend in the funnel plot was found                   patients with melanoma or the interviewers are aware
(P = 0.001). This suggested that the main pooled esti-               that sunlight might be associated with the disease, it is
mate calculated at the beginning was probably too high.              more likely that sun exposure will be reported [46]. In
However, the precision of the studies was suﬃciently                 fact, in total sun exposure, the problem of recall bias
strong for the overall evidence of a positive increase in            may be one of the factors inﬂuencing the estimates
risk, and even if we had considered 21 unpublished stud-             inducing a signiﬁcant diﬀerence between estimates pub-
ies, the pooled RR remained signiﬁcant: 1.55 (with 95%               lished before and after 1990. In studies conducted before
CI: 1.31; 1.83). When we evaluated the funnel plot anal-             the 1990s, when most professional opinion was against
ysing the studies grouped by latitude, the indication of             the concept that melanoma could be related to sun expo-
publication bias was not so strong: for studies carried              sure [47], the problem of recall bias was likely less con-
out at lower latitudes, the P-value for the funnel plot              siderable because at that time there was little public
was 0.08. At higher latitudes, the sensitivity analysis              knowledge about the dangers of sun exposure. The
proposed by Copas and Shi showed that, with 5 unpub-                 acceptance of sun exposure as a danger, something reg-
lished studies added, the indication of publication bias             ularly commented upon in the press, came later. Poorer
disappeared, but the pooled estimate was not consider-               quality exposure measures of the earlier studies could
ably changed: RR = 2.18 (with 95% CI: 1.61; 2.95).                   not be considered a reason for this diﬀerence by publica-
                                                                     tion year because deﬁnitions used in the older studies
                                                                     were also quite good [48–50].
4. Discussion                                                            Another crucial aspect of case-control studies is the
                                                                     selection of representative controls. Response rates in
   The measurement of sun exposure represents a partic-              studies with population-based controls have, in general,
ular challenge as methods of recording and coding vary               been adequate. Comparisons with the source population
considerably between studies. No objective approach                  gave good evidence of comparability between the se-
could be found for the evaluation of diﬀerent patterns               lected controls and their source populations, for general
of exposure, and for the categorisation of levels of expo-           demographic features [51]. However, it is unlikely that
sure. No consistency could be established, even on the               controls recruited from the inpatients of various hospital
use of particular reference groups. Inadequate deﬁni-                departments would be representative of the cases, and
tions resulted in non-diﬀerential misclassiﬁcation and               thus results may be potentially biased [6]. Controls with
this may modify the results. Several measures of total,              diseases may be more aware of the eﬀect of UV radia-
intermittent and chronic sun exposure were used in the               tion and may more easily remember episodes of sun
publications, including a variety of deﬁnitions, mea-                exposure. Thus, for total sun exposure, diﬀerences by
sured with questionnaires, concerning all life or shorter            type of case-controls study may be due to recall bias.
periods. Some of them used quite good classiﬁcations                 In fact, four out of seven estimates obtained from stud-
with sun exposure indexes, or accurate calculations of               ies with hospital- based controls came from studies that
the total number of hours of exposure or the number                  included controls with dermatological diseases or any
of hours per day, whereas others used only broad                     tumours [29,52–54]. Furthermore, assessment of expo-
categories.                                                          sure by questionnaire in a way which will allow diﬀerent
   For melanoma, the pattern of sun exposure several                 types of exposure to be separated is diﬃcult and requires
decades before diagnosis is probably an important fac-               that an interview lasting between 30 and 90 min be con-
tor [14], but this would be diﬃcult to ascertain in a ret-           ducted [51]. Thus, studies carried out in clinical situa-
rospective study. The lack of cohort studies is related to           tions, sometimes using short interviews by busy
the fact that melanoma is in absolute terms a rare dis-              medical staﬀ, result in data that may be less accurate
ease, and that sun exposure was not systematically re-               [51].
corded in any existing database, in the way, for                         Interesting observations arose from the heterogeneity
example, medical doctors may record drug use. In fact,               analysis of the countries of the studies. Results were
in the few nested case-control studies, data on sun expo-            consistent with the intermittent sun exposure hypothe-
sure were very limited. By contrast, major case-control              sis: particularly irregular and intense exposure to sun-
studies were characterised by good study designs by                  light signiﬁcantly increased the risk of melanoma,
counting all the newly incident melanoma cases in the                while more regular (chronic) exposure was inversely
deﬁned populations, completing interview data on a                   associated with melanoma. In fact, the pooled estimate
large proportion of cases and controls, and by using de-             for intermittent sun exposure, in the subgroup of studies




                                                         PX099-0011
            Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 12 of 16

56                                 S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60

coming from Australia, USA, Canada or UK, was sig-                   amounts of occupational exposure and a decrease in
niﬁcantly diﬀerent (lower, but still signiﬁcantly higher             risk with long continued heavy exposure. This mixed
than one) compared with the estimate obtained for the                overall pattern may explain the inconsistent results
other countries. In fact, many studies conducted in Aus-             arising from many other studies that did not assess
tralia, USA, Canada or UK had better study designs. In               chronic sun exposure in enough detail. Elwood [47]
studies coming from these countries and analysing inter-             investigated the ratio of the RR estimates of intermit-
mittent sun exposure, cases were more often population-              tent sun exposure to occupational sun exposure and
based (62% compared for the other countries; v2 = 4.41,              found that the ratios of intermittent to chronic expo-
d.f. = 1 and P = 0.036) and had larger mean numbers of               sure tended to be positive for the studies with control
cases (284 compared with 234, for the other countries)               groups drawn from the community, or those studies
and controls (481 compared with a 310). Many case-                   with hospital control groups which excluded patients
controls studies on chronic sun exposure, conducted in               with skin diseases or other cancers. This ﬁnding sug-
Australia, USA, Canada or UK, were community-based                   gested that in well-conducted studies, it is easier to ﬁnd
(17 out of 27 studies) and most presented quite detailed             a clear distinction between the two estimates and a
information on sun exposure. When we considered the                  stronger inverse association with long continued
four population-based case-controls studies [55–58],                 chronic sun exposure, as we have found in our hetero-
which stated that controls with dermatological diseases              geneity analysis.
had been excluded and which were carried out in these                    To make a comparison between intermittent and
countries, the pooled RR presented a non-signiﬁcant                  chronic sun exposure on comparable estimates, a further
heterogeneity and suggested a signiﬁcantly inverse asso-             analysis was performed on the 19 studies that published
ciation with high chronic sun exposure (pooled                       both estimates and a signiﬁcantly (P = 0.015) higher risk
RR = 0.64, 95% CI: 0.51, 0.81, with v2 = 3.35, d.f. = 3              was found for intermittent compared with chronic sun
and P = 0.34). Thus, the indication for an inverse asso-             exposure (RR = 1.46; 95% CI: 1.19, 1.79 and
ciation with high chronic sun exposure came from stud-               RR = 1.09; 95%CI: 0.86, 1.37 for intermittent and
ies that presented a ‘‘well conducted’’ design. One of the           chronic sun exposure, respectively). Diﬀerences in the re-
reasons for this diﬀerence by country may be related to              sults relating to diﬀerent types of sun exposure argued
the fact that these countries presented quite high inci-             against signiﬁcant recall bias.
dences of melanoma and for many years melanoma                           It is important to stress that it is unlikely that the in-
was a matter of concern. Professional opinion in these               verse association with chronic sun exposure means that
countries maintained that melanoma could be related                  occupational sun exposure protects against melanoma
to sun exposure and many studies were planned to inves-              and the occupational exposed person likely has a higher
tigate this association.                                             risk of melanoma than a person who has no exposure to
   Very similar results were found by Nelemans et al. [6]            the sun at all. The reference category for occupational
(RR = 1.57 with 95% CI: 1.29, 1.91 for intermittent                  sun exposure is low continuous pattern sun exposure,
exposure; RR = 0.73 with 95% CI: 0.60, 0.89 for chronic              which will include people with high intermittent pattern
sun exposure) and Elwood and Jopson [46] (RR = 1.71                  sun exposure, as well as people with low sun exposure of
with 95% CI: 1.54, 1.90 for intermittent exposure;                   any kind.
RR = 0.86 with 95% CI: 0.77, 0.96 for chronic sun expo-                  The complexity of the relationship between solar
sure) meta-analyses. Nelemans indicated the important                exposure and melanoma should not be surprising, as
function of an exploration of the sources of variation               sun exposure has a wide range of eﬀects on the skin
in a paper that showed the eﬀect of ‘‘blinding’’ in studies          [3]. In fact, the eﬀects of UV exposure are modiﬁed by
evaluating intermittent exposure to sunlight. In studies             skin responses that attempt to protect the organism.
without blinding, the eﬀect was considerably greater                 Thus, the increased risk associated with intermittent
and signiﬁcant because diﬀerential recall of past expo-              exposure may be because such exposures occur on rela-
sures may have introduced bias. Furthermore, he found                tively unprotected skin, giving high transmission to the
that the results from population-based studies clustered             level of the melanocytes. Regular exposure on tanned
around one value, while the hospital-based studies                   and thickening skin may be more eﬀectively blocked at
showed a greater diversity of results.                               the epidermal level [51]. High- dose ﬁrst exposure to
   Elwood arrived at similar conclusions in a review                 the sun after a prolonged period of sun avoidance will
published in 1996 [47], where he found an agreement                  cause substantial damage to DNA in melanocytes,
between Western Australia and Northern hemisphere                    which have a relatively low baseline capacity for DNA
studies in terms of a low risk of melanoma seen with                 repair and a low melanin content. Furthermore, karati-
heavy occupational sun exposure. In the very detailed                nocytes severely damaged by UV radiation may be de-
study published in 1985 [59], Elwood suggested that                  stroyed by apoptosis, whereas melanocytes that are
the association with occupational exposure may be                    similarly damaged are retained, at some risk of subse-
non-linear, with an increase in risk related to small                quent mutation [60].




                                                         PX099-0012
            Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 13 of 16

                                   S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60                                     57

   Tanning ability is one of the pigmentary characteris-             RRs because we pooled together estimates related to
tics that, probably exerts a modiﬁcation eﬀect on the                diﬀerent percentiles. In fact, the RR generated by a
relationship between sun exposure measures and the risk              study that partitions exposure into quintiles will gener-
of melanoma. In fact, results from heterogeneity analy-              ate a larger RR between the highest and the lowest cat-
sis in intermittent sun exposure suggested that if we do             egories of exposure than does a study that partitions
not take into account phenotype and phototype for                    according to tertiles.
adjustment of the estimates we will obtain RRs that                     In some studies, the researcher tried to look at the ef-
are lower not because of the sun eﬀect, but probably be-             fect of sun exposure at diﬀerent times in life, but no ﬁrm
cause people with sensitive skin do not try to tan to the            conclusions could be drawn, primarily because recorded
same extent.                                                         sun exposure for an individual tended to be somewhat
   A diﬀerent eﬀect exerted by the sun was found when                similar throughout their life. In fact, subjects tended to
latitude was studied, with a greater risk for sunburns               behave in the same way at each period of life and it is
and a greater inverse association for chronic sun expo-              diﬃcult to separate the eﬀects of diﬀerences in sun expo-
sure at higher latitudes. This ﬁnding may be explained               sure at diﬀerent ages [51]. Thus, in this study, no signif-
taking into account that at higher latitudes the fre-                icant diﬀerence was found between sunburns in
quency of fair-skinned people is greater and intermittent            adulthood and in childhood. However, this may repre-
sun exposure probably plays a special role in more easily            sent an interesting aspect that is worthy of further inves-
inducing sunburn episodes. This is consistent with our               tigation because migrant studies indicated that the risk
results that in studies with a higher percentage of fair-            of melanoma is much lower in subjects who arrived in
skinned subjects among the controls, the association                 a country such as Australia after the age of 15 years,
between melanoma and sunburns is stronger. Further-                  whereas the risk in those who arrived at around age 5
more, several authors [41,44,61] considered sunburn                  years is similar to the risk of the native country [77].
history to be an important indicator of intermittent sun-
light exposure and some suggested that the eﬀects of
intermittent sunlight exposure can be best studied in                Conﬂict of interest statement
populations living at higher latitudes [62,63]. Elwood
suggested that, for identical outdoor exposure patterns,                The authors have no conﬂict of interest to disclose.
an individual at higher latitudes, will receive a relatively
higher amount of total ultraviolet dosage from the inter-
mittent component of their outdoor exposure [64]. Thus,              Acknowledgements
the intermittent sun exposure hypothesis, would seem to
hold more robustly at higher latitudes.                                 It is a pleasure to acknowledge that his work was con-
   The greater consistency of a positive association for             ducted within the framework of support from the Italian
sunburn, compared with that for intermittent exposures,              Association for Cancer Research (Associazone Italiana
may indicate a speciﬁc relationship of melanoma with                 per la Ricerca sul Cancro) and Italian Ministry for Uni-
sunburn per se, or it may be that sunburn is simply a                versity and Scientiﬁc and Technological Research
more easily remembered measure of intermittent expo-                 (MURST) (‘‘Ministero Istruzione Universitá e Ricerca’’),
sure to the sun [41,61]. A relationship between sunburns             as part of the project ‘‘PNR per le Tecnologie in oncolo-
and intermittent sun exposure is also suggested by the               gia Tema 2 1998: Sviluppo di metodologie innovative
association, that we found, between sunburn and lati-                per la prevenzione (primaria e secondaria) delle neopla-
tude, but it is not known whether sunburn is simply                  sie’’, Grant No. 66002.
an indicator of a highly intermittent pattern of exposure
or whether it has some additional, independent eﬀect on
the risk of melanoma.                                                References
   The choice to extract estimates comparing the high-
est with the lowest category of exposure was carried                   1. Gandini S, Sera F, Cattaruzza MS, et al. Meta-analysis of risk
out in order to reduce misclassiﬁcations. This method                     factors for cutaneous melanoma: I. Common and a typical naevi.
of examining the associations addresses only the ques-                    Eur J Cancer 2005, 41, this issue.
                                                                       2. Consensus Development Panel. National Institutes of Health
tion of whether a diﬀerence in risk exists between ex-                    summary of the consensus development conference on sunlight,
treme categories of exposure. An important point to                       Ultraviolet radiation, and the skin. Bethesda, Maryland, May 8–
consider is that a person is not likely to change their                   10, 1989. J Am Acad Dermatol 1991, 24, 608–612.
habits from that of the highest to that of the lowest                  3. International Agency for Research on Cancer. IARC Monograph
percentile, and the present estimates are intended pri-                   on the evaluation of carcinogenic risks to humans; ultraviolet
                                                                          radiation. Lyon; 1992.
marily to reﬂect the strength of an observed association               4. Dubin N, Moseson M, Pasternack BS. Sun exposure and
– an important criterion of causality. One limitation of                  malignant melanoma among susceptible individuals. Environ
this approach is that it may attenuate the summary                        Health Perspect 1989, 81, 139–151.




                                                         PX099-0013
             Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 14 of 16

58                                       S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60

 5. Whiteman D, Green A. Melanoma and sunburn. Cancer Cause                 30. Fears TR, Bird CC, Guerry D, et al. Average midrange
    Control 1994, 5, 564–572.                                                   ultraviolet radiation ﬂux and time outdoors predict melanoma
 6. Nelemans PJ, Rampen FH, Ruiter DJ, et al. An addition to the                risk. Cancer Res 2002, 62, 3992–3996.
    controversy on sunlight exposure and melanoma risk: a meta-             31. Osterlind A, Tucker MA, Stone BJ, et al. The Danish case-
    analytical approach. J Clin Epidemiol 1995, 48, 1331–1342.                  control study of cutaneous malignant melanoma. II. Importance
 7. Green A. Risk factors for cutaneous melanoma in Queensland.                 of UV-light exposure. Int J Cancer 1988, 42, 319–324.
    Rec Res Cancer Res 1986, 102, 76–97.                                    32. Pion IA, Rigel DS, Garﬁnkel L. Occupation and the risk of
 8. Weinstock MA, Colditz GA, Willett WC, et al. Moles and site-                malignant melanoma. Cancer 1994, 75, 637–644.
    speciﬁc risk of nonfamilial cutaneous malignant melanoma in             33. MacKie RM, Freudenberger T, Aitchison TC. Personal risk-
    women. J Natl Cancer Inst 1989, 81, 948–952.                                factor chart for cutaneous melanoma. Lancet 1989, 2, 487–490.
 9. English DR, Armstrong BK, Kricker A. Reproducibility of                 34. Whiteman DC, Valery P, McWhirter W, et al. Risk factors for
    reported measurements of sun exposure in a case-control study.              childhood melanoma in Queensland, Australia. Int J Cancer
    Cancer Epidemiol Biomar Prev 1998, 7, 857–863.                              1997, 70, 26–31.
10. Armstrong BK. Epidemiology of malignant melanoma: inter-                35. Cooke KR, Skegg DCG, Fraser J. Socio-economic status in door
    mittent or total accumulated exposure to the sun. J Dermatol                and outdoor work and malignant melanoma. Int J Cancer 1984,
    Surg Oncol 1988, 14, 835–849.                                               34, 57–62.
11. Whiteman DC, Whiteman CA, Green AC. Childhood sun                       36. Vagero D, Ringback G, Kiviranta H. Melanoma and other
    exposure as a risk factor for melanoma: a systematic review of              tumours of the skin among ofﬁce other indoor and outdoor
    epidemiologic studies. Cancer Cause Control 2001, 12, 69–82.                workes in Sweden 1961–79. Br J Cancer 1986, 53, 507–512.
12. Whiteman D, Green A. Melanoma and sunburn. Cancer Cause                 37. Goodman KJ, Bible LL, London S. Proportional melanoma
    Control 1994, 5, 564–572.                                                   incidence and occupation among white males in Los Angeles
13. Nelemans PJ, Rampen FH, Ruiter DJ, et al. An addition to the                County (California, United States). Cancer Cause Control 1995,
    controversy on sunlight exposure and melanoma risk: a meta-                 6, 451–459.
    analytical approach. Clin Epidemiol 1995, 48, 1331–1342.                38. Lee JA, Strickland D. Malignant melanoma: social status and
14. Elwood JM, Jopson J. Melanoma and sun exposure: an overview                 outdoor work. Br J Cancer 1980, 41, 757–763.
    of published studies. Int J Cancer 1997, 73, 198–203.                   39. Beral V, Robinson N. The relationship of malignant melanoma,
15. International Agency for Research on Cancer. IARC monograph                 basak and squamous skin cancers to indoor and outdoor work.
    on the evaluation of carcinogenic risks to humans; ultraviolet              Br J Cancer 1981, 44, 886–891.
    radiation. Lyon; 1992.                                                  40. Freedman DM, Zahm SH, Dosemeci M. Residential and
16. Grob JJ, Stern RS, McKie RM, et al. IARC monographs on the                  occupational exposure to sunlight and mortality from non-
    evaluation of carcinogenic risks to humans-solar and ultraviolet            HodgkinÕs lymphoma: composite (threefold) case-control study.
    radiation. Lyon, France, IARC, 1992.                                        BMJ 1997, 314, 1451–1455.
17. Elwood JM. Melanoma and sun exposure. Semin Oncol 1996, 23,             41. Weinstock MA, Colditz GA, Willett WC, et al. Nonfamilial
    650–666.                                                                    cutaneous melanoma incidence in women associated with sun
18. Gallagher RP, Elwood JM. Sun exposure and the epidemiology                  exposure before 20 years of age. Pediatrics 1989, 84, 199–204.
    of malignant melanoma. In Gallagher RP, Elwood JM, eds.                 42. Holman CD, Armstrong BK. Pigmentary traits, ethnic origin,
    Epidemiological aspects of cutaneous malignant mela-                        benign nevi, and family history as risk factors for cutaneous
    noma. Dordrecht, Kluwer academic, 1994. pp. 16–66.                          malignant melanoma. J Natl Cancer Inst 1984, 72, 257–266.
19. Grob JJ, Stern RS, McKie RM, et al. IARC monographs on the              43. Autier P, Dore JF. Inﬂuence of sun exposures during childhood
    evaluation of carcinogenic risks to humans-Solar and ultraviolet            and during adulthood on melanoma risk. EPIMEL and EORTC
    radiation. Lyon, France, IARC, 1992.                                        Melanoma Cooperative Group. European Organisation for
20. Whiteman DC, Valery P, McWhirter W, et al. Risk factors for                 Research and Treatment of Cancer. Int J Cancer 1998, 77,
    childhood melanoma in Queensland, Australia. Int J Cancer                   533–537.
    1997, 70, 26–31.                                                        44. Green A, Siskind V, Bain C, Alexander J. Sunburn and
21. Youl P, Aitken J, Hayward N, et al. Melanoma in adolescents: a              malignant melanoma. Br J Cancer 1985, 51, 393–397.
    case-control study of risk factors in Queensland, Australia. Int J      45. Copas JB, Shi JQ. A sensitivity analysis for publication bias in
    Cancer 2002, 98, 92–98.                                                     systematic reviews. Stat Meth Med Res 2001, 10, 251–265.
22. Kraemer KH, Tucker M, Tarone R, et al. Risk of cutaneous                46. Elwood JM, Jopson J. Melanoma and sun exposure: an overview
    melanoma in dysplastic nevus syndrome types A and B. N Engl J               of published studies. Int J Cancer 1997, 73, 198–203.
    Med 1986, 315, 1615–1616.                                               47. Elwood JM. Melanoma and sun exposure. Semin Oncol 1996, 23,
23. Chen YT, Dubrow R, Holford TR, et al. Malignant melanoma                    650–666.
    risk factors by anatomic site: a case-control study and polychot-       48. Graham S, Marshall J, Haughey B, et al. An inquiry into the
    omous logistic regression analysis. Int J Cancer 1996, 67,                  epidemiology of melanoma. Am J Epidemiol 1985, 122,
    636–643.                                                                    606–619.
24. Greenland S. Quantitative methods in the review of epidemiol-           49. Green A. Risk factors for cutaneous melanoma in Queensland.
    ogic literature. Epidemiol Rev 1987, 9, 1–30.                               Rec Res Cancer Res 1986, 102, 76–97.
25. DerSimonian R, Laird N. Meta-analysis in clinical trials. Control       50. Elwood JM, Gallagher RP, Davison J, et al. Sunburn, suntan
    Clin Trials 1986, 7, 177–188.                                               and the risk of cutaneous malignant melanoma – The Western
26. Copas JB, Shi JQ. A sensitivity analysis for publication bias in            Canada Melanoma Study. Br J Cancer 1985, 51, 543–549.
    systematic reviews. Stat Meth Med Res 2001, 10, 251–265.                51. Gallagher RP, Elwood JM. Sun exposure and the epidemiology
27. Begg CB, Mazumdar M. Operating characteristics of a rank                    of malignant melanoma. In Gallagher RP, Elwood JM, eds.
    correlation test for publication bias. Biometrics 1994, 50,                 Epidemiological aspects of cutaneous malignant mela-
    1088–1099.                                                                  noma. Dordrecht, Kluwer academic, 1994. pp. 16–66.
28. Egger M, Smith GD, Schneider M, et al. Bias in meta-analysis            52. Dubin N, Pasternack BS, Moseson M. Simultaneous assessment
    detected by a simple, graphical test. BMJ 1997, 315, 629–634.               of risk factors for malignant melanoma and non-melanoma skin
29. Graham S, Marshall J, Haughey B, et al. An inquiry into the                 lesions, with emphasis on sun exposure and related variables. Int
    epidemiology of melanoma. Am J Epidemiol 1985, 122, 606–619.                J Epidemiol 1990, 19, 811–819.




                                                                PX099-0014
              Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 15 of 16

                                         S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60                                       59

53. Shors AR, Solomon C, McTiernan A, et al. Melanoma risk in               75. Bell CMJ, Genkinson CM, Murrels TJ. Aetiological factors in
    relation to height, weight, and exercise (United States). Cancer            cutaneous malignant melanomas seen at a UK skin clinic. J
    Cause Control 2001, 12, 599–606.                                            Epidemiol Comm Health 1987, 41, 306–311.
54. Gellin GA, Kopf AW, Garﬁnkel L. Malignant melanoma. A                   76. Cristofolini M. Risk factors for cutaneous malignant melanoma
    controlled study of possibly associated factors. Arch Dermatol              in a northern italian population. Int J Cancer 1987, 39, 150–154.
    1969, 99, 43–48.                                                        77. Holly EA, Kelly JW, Shpall SN, et al. Number of melanocytic
55. Herzfeld PM, Fitzgerald EF, Hwang SA, et al. A case-control                 nevi as a major risk factor for malignant melanoma. J Am Acad
    study of malignant melanoma of the trunk among white                        Dermatol 1987, 17, 459–468.
    males in upstate New York. Cancer Detect Prev 1993, 17,                 78. Osterlind A, Tucker MA, Hou-Jensen K, et al. The Danish case-
    601–608.                                                                    control study of cutaneous malignant melanoma. I. Importance
56. Holly EA, Aston DA, Cress RD, et al. Cutaneous melanoma in                  of host factors. Int J Cancer 1988, 42, 200–206.
    women. I. Exposure to sunlight, ability to tan, and other risk          79. Garbe C. Markers and relative risk in a German population for
    factors related to ultraviolet light. Am J Epidemiol 1995, 141,             developing malignant melanoma. Int J Dermatol 1989, 28,
    923–933.                                                                    517–523.
57. Holman CD, Armstrong BK, Heenan PJ. Relationship of                     80. MacKie RM, Freudenberger T, Aitchison TC. Personal risk-
    cutaneous malignant melanoma to individual sunlight-exposure                factor chart for cutaneous melanoma. Lancet 1989, 2, 487–490.
    habits. J Natl Cancer Inst 1986, 76, 403–414.                           81. Weinstock MA, Colditz GA, Willett WC, et al. Moles and site-
58. White E, Kirkpatrick CS, Lee JA. Case-control study of                      speciﬁc risk of nonfamilial cutaneous malignant melanoma in
    malignant melanoma in Washington State. I. Constitutional                   women. J Natl Cancer Inst 1989, 81, 948–952.
    factors and sun exposure. Am J Epidemiol 1994, 139,                     82. Beitner H, Norell SE, Ringborg U, et al. Malignant melanoma:
    857–868.                                                                    aetiological importance of individual pigmentation and sun
59. Elwood JM, Gallagher RP, Davison J, et al. Sunburn, suntan                  exposure. Br J Dermatol 1990, 122, 43–51.
    and the risk of cutaneous malignant melanoma – The Western              83. Dubin N, Pasternack BS, Moseson M. Simultaneous assessment
    Canada Melanoma Study. Br J Cancer 1985, 51, 543–549.                       of risk factors for malignant melanoma and non-melanoma skin
60. Gilchrest BA, Eller MS, Geller AC, et al. The pathogenesis of               lesions, with emphasis on sun exposure and related variables. Int
    melanoma induced by ultraviolet radiation. N Engl J Med 1999,               J Epidemiol 1990, 19, 811–819.
    340, 1341–1348.                                                         84. Elwood JM, Whitehead SM, Davison J, et al. Malignant
61. Holly EA, Kelly JW, Shpall SN, et al. Number of melanocytic                 melanoma in England: risks associated with naevi, freckles,
    nevi as a major risk factor for malignant melanoma. J Am Acad               social class, hair colour, and sunburn. Int J Epidemiol 1990, 19,
    Dermatol 1987, 17, 459–468.                                                 801–810.
62. Holman CD, Armstrong BK, Heenan PJ. Relationship of                     85. Grob JJ, Gouvernet J, Aymar D, et al. Count of benign
    cutaneous malignant melanoma to individual sunlight-exposure                melanocytic nevi as a major indicator of risk for nonfamilial
    habits. J Natl Cancer Inst 1986, 76, 403–414.                               nodular and superﬁcial spreading melanoma. Cancer 1990, 66,
63. Osterlind A, Tucker MA, Hou-Jensen K, et al. The Danish case-               387–395.
    control study of cutaneous malignant melanoma. I. Importance            86. Weiss J, Bertz J, Jung EG. Malignant melanoma in southern
    of host factors. Int J Cancer 1988, 42, 200–206.                            Germany: different predictive value of risk factors for melanoma
64. Elwood JM, Diffey BL. A consideration of ambient solar                      subtypes. Dermatologica 1991, 183, 109–113.
    ultraviolet radiation in the interpretation of studies of the           87. Zaridze D, Mukeria A, Duffy SW. Risk factors for skin
    aetiology of melanoma. Melanoma Res 1993, 3, 113–122.                       melanoma in Moscow. Int J Cancer 1992, 52, 159–161.
65. Holman CD, Armstrong BK. Pigmentary traits, ethnic origin,              88. Dunn-Lane J, Herity B, Moriarty MJ, et al. A case control study
    benign nevi, and family history as risk factors for cutaneous               of malignant melanoma. Irish Med J 1993, 86, 57–59.
    malignant melanoma. J Natl Cancer Inst 1984, 72, 257–266.               89. Nelemans PJ, Groenendal H, Kiemeney LA, et al. Effect of
66. Klepp O, Magnus K. Some environmental and bodily charac-                    intermittent exposure to sunlight on melanoma risk among
    teristics of melanoma patients. A case-control study. Int J Cancer          indoor workers and sun-sensitive individuals. Environ Health
    1979, 23, 482–486.                                                          Perspect 1993, 101, 252–255.
67. Lee JA, Strickland D. Malignant melanoma: social status and             90. Autier P, Dore JF, Lejeune F, et al. Recreational exposure to
    outdoor work. Br J Cancer 1980, 41, 757–763.                                sunlight and lack of information as risk factors for cutaneous
68. MiacKie RM, Aitchison T. Severe sunburn and subsequent risk                 malignant melanoma. Results of an European Organization for
    of primary cutaneous malignant melanoma in Scotland. Br J                   Research and Treatment of Cancer (EORTC) case- control
    Cancer 1982, 46, 955–960.                                                   study in Belgium, France and Germany. The EORTC Malig-
69. Lew RA, Sober AJ, Cook N, et al. Sun exposure habits in                     nant Melanoma Cooperative Group. Melanoma Res 1994, 4,
    patients with cutaneous melanoma: a case control study. J                   79–85.
    Dermatol Surg Oncol 1983, 9, 981–986.                                   91. Pion IA, Rigel DS, Garﬁnkel L. Occupation and the risk of
70. Cooke KR, Skegg DCG, Fraser J. Socio-economic status in door                malignant melanoma. Cancer 1994, 75, 637–644.
    and outdoor work and malignant melanoma. Int J Cancer 1984,             92. Westerdahl J, Olsson H, Ingvar C. At what age do sunburn
    34, 57–62.                                                                  episodes play a crucial role for the development of malignant
71. Elwood JM, Gallagher RP, Hill GB. Pigmentation and reaction                 melanoma [published erratum appears in Eur J Cancer A 1995,
    to sun as risk factor for cutaneous melanoma: Western Canada                31(2), 287]. Eur J Cancer 1994, 30A, 1647–1654.
    Melanoma Study. Br Med J 1984, 288, 99–102.                             93. Goodman KJ, Bible LL, London S. Proportional melanoma
72. Green A, Siskind V, Bain C, et al. Sunburn and malignant                    incidence and occupation among white males in Los Angeles
    melanoma. Br J Cancer 1985, 51, 393–397.                                    County (California United States). Cancer Cause Control 1995, 6,
73. Elwood JM. Malignant melanoma in relation to moles, pigmen-                 451–459.
    tation and exposure to ﬂuorescent and other lighting sources. Br        94. Holly EA, Aston DA, Cress RD. Cutaneous melanoma in
    J Cancer 1986, 53, 65–74.                                                   women II. Phenotypic characteristics and other host-related
74. Vagero D, Ringback G, Kiviranta H. Melanoma and other                       factors. Am J Epidemiol 1995, 141, 934–942.
    tumours of the skin among ofﬁce other indoor and outdoor                95. Chen YT, Dubrow R, Holford TR, et al. Malignant melanoma
    workes in Sweden 1961–79. Br J Cancer 1986, 53, 507–512.                    risk factors by anatomic site: a case-control study and polychot-




                                                                 PX099-0015
                Case 3:16-md-02691-RS Document 1003-6 Filed 11/05/19 Page 16 of 16




60                                         S. Gandini et al. / European Journal of Cancer 41 (2005) 45–60

       omous logistic regression analysis. Int J Cancer 1996, 67,            106. Tabenkin H, Tamir A, Sperber AD, et al. A case-control study
       636–643.                                                                   of malignant melanoma in Israeli kibbutzim. Isr Med Assoc J
 96.   Fritschi L, Siemiatycki J. Melanoma and occupation:results of a            1999, 1, 154–157.
       case-control study. Occup Environ Med 1996, 53, 168–173.              107. Walter SD, King WD, Marrett LD. Association of cutaneous
 97.   Rodenas JM, Delgado-Rodriguez M, Herranz MT, et al. Sun                    malignant melanoma with intermittent exposure to ultraviolet
       exposure, pigmentary traits, and risk of cutaneous malignant               radiation: results of a case-control study in Ontaria, Canada. Int
       melanoma: a case-control study in a Mediterranean population.              J Epidemiol 1999, 28, 418–427.
       Cancer Cause Control 1996, 7, 275–283.                                108. Mastrangelo G, Rossi CR, Pfahlberg A, et al. Is there a
 98.   Dabkowski J, Omulecki A, Zalewska A. Identiﬁcation of                      relationship between inﬂuenza vaccinations and risk of mela-
       melanoma risk factors in the Polish population. Dermatol Surg              noma? A population-based case-control study. Eur J Epidemiol
       1997, 23, 1039–1042.                                                       2000, 16, 777–782.
 99.   Freedman DM, Zahm SH, Dosemeci M. Residential and                     109. Naldi L, Lorenzo IG, Parazzini F, et al. Pigmentary traits,
       occupational exposure to sunlight and mortality from non-                  modalities of sun reaction, history of sunburns, and melanocytic
       HodgkinÕs lymphoma: composite (threefold) case- control study.             nevi as risk factors for cutaneous malignant melanoma in the
       BMJ 1997, 314, 1451–1455.                                                  Italian population: results of a collaborative case-control study.
100.   Mioore DH, Patterson HW, Hatch F. Case-control study of                    Cancer 2000, 88, 2703–2710.
       malignant melanoma among employees of the Lawrence Liver-             110. Hakansson N, Floderus B, Gustavsson P, et al. Occupational
       more National Laboratory. Am J Ind Med 1997, 32, 377–391.                  sunlight exposure and cancer incidence among Swedish con-
101.   Lock-Andersen J, Drzewiecki KT, Wulf HC. The measurement                   struction workers. Epidemiology 2001, 12, 552–557.
       of constitutive and facultative skin pigmentation and estimation      111. Kaskel P, Sander S, Kron M, et al. Outdoor activities in
       of sun exposure in Caucasians with basal cell carcinoma and                childhood: a protective factor for cutaneous melanoma? Results
       cutaneous malignant melanoma. Br J Dermatol 1998, 139,                     of a case-control study in 271 matched pairs. Br J Dermatol 2001,
       610–617.                                                                   145, 602–609.
102.   Wolf P, Quehenberger F, Mullegger R, et al. Phenotypic                112. Landi MT, Baccarelli A, Calista D, et al. Combined risk factors
       markers, sunlight-related factors and sunscreen use in patients            for melanoma in a Mediterranean population. Br J Cancer 2001,
       with cutaneous melanoma: an Austrian case-control study.                   85, 1304–1310.
       Melanoma Res 1998, 8, 370–378.                                        113. Loria D, Matos E. Risk factors for cutaneous melanoma: a
103.   Zanetti R, Franceschi S, Rosso S, et al. Cutaneous melanoma                case-control study in Argentina. Int J Dermatol 2001, 40,
       and sunburns in childhood in a southern European population.               108–114.
       Eur J Cancer 1992, 28A, 1172–1176.                                    114. Pfahlberg A, Kolmel KF, Gefeller O. Timing of excessive
104.   Rosso S, Zanetti R, Pippione M, et al. Parallel risk assessment of         ultraviolet radiation and melanoma: epidemiology does not
       melanoma and basal cell carcinoma: skin characteristics and sun            support the existence of a critical period of high susceptibility to
       exposure. Melanoma Res 1998, 8, 573–583.                                   solar ultraviolet radiation-induced melanoma. Br J Dermatol
105.   Carli P. Cutaneous melanoma histologically associated with a               2001, 144, 471–475.
       nevus and melanoma de novo have a different proﬁle of risk:           115. Bakos L, Wagner M, Bakos RM, et al. Sunburn, sunscreens, and
       results from a case-control study. J Am Acad Dermatol 1999, 40,            phenotypes: some risk factors for cutaneous melanoma in
       549–557.                                                                   southern Brazil. Int J Dermatol 2002, 41, 557–562.




                                                                   PX099-0016
